Order entered November 18, 2013




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-13-01228-CV

                   IN RE STEPHEN A. BERGENHOLTZ, Relator

              Original Proceeding from the 366th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 366-51444-2008

                                      ORDER
      The Court has before it relator’s Motion for Clarification. The Court DENIES the

motion.



                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE